PUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


KIMBERLY ADKINS,                          
                    Plaintiff-Appellee,
                   v.
CROWN AUTO, INCORPORATED; JOHN
D. MOSS; DONALD AARON,                            No. 05-2057
            Defendants-Appellants,
               and
AUDREY MOSS; ELLEN STALLINGS,
                      Defendants.
                                          
KIMBERLY ADKINS,                          
                   Plaintiff-Appellant,
                   v.
CROWN AUTO, INCORPORATED;
AUDREY MOSS; JOHN D. MOSS;
DONALD AARON,                                     No. 05-2058
            Defendants-Appellees,
               and
ELLEN STALLINGS,
                            Defendant.
                                          
          Appeals from the United States District Court
         for the Western District of Virginia, at Danville.
              Jackson L. Kiser, Senior District Judge.
                        (CA-04-42-4-JLK)

                        Argued: October 26, 2006

                         Decided: May 18, 2007
2                    ADKINS v. CROWN AUTO, INC.
      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Affirmed by published opinion. Judge King wrote the opinion, in
which Judge Michael and Judge Motz joined.


                             COUNSEL

ARGUED: David Dennis Walker, Salem, Virginia, for
Appellants/Cross-Appellees. Harding Kent Crowe, CROWE &
DAVIS, Conover, North Carolina, for Appellee/Cross-Appellant. ON
BRIEF: Elmer R. Woodard, III, Danville, Virginia, for
Appellee/Cross-Appellant.


                             OPINION

KING, Circuit Judge:

   Defendants Crown Auto, Incorporated, and John D. Moss and Don-
ald Aaron (two of Crown Auto’s employees), appeal in No. 05-2057
from the district court’s denial of their motions, made under Rule
50(a) and (b) of the Federal Rules of Civil Procedure, for judgment
as a matter of law on Plaintiff Kimberly Adkins’s common law fraud
claim. By her cross-appeal in No. 05-2058, Adkins challenges the
court’s refusal to submit the issue of punitive damages to the jury in
the 2005 trial of this case. As explained below — in Part I on the Rule
50 motions, and in Part II on the punitive damages issue — we affirm
the district court in both appeals.

                                  I.

   We first address the appeal of Crown Auto, Moss, and Aaron from
the district court’s denial of their Rule 50 motions for judgment as a
matter of law. In so doing, we begin with a review of the trial evi-
dence on Adkins’s common law fraud claim, then outline the relevant
                      ADKINS v. CROWN AUTO, INC.                          3
procedural history of this case and, finally, assess the court’s rejection
of the Rule 50 motions.

                                    A.

   Crown Auto operates a used car business in Danville, Virginia,
whose inventory includes wrecked automobiles that have been
repaired or rebuilt for resale.1 On July 15, 2003, Adkins purchased
from Crown Auto an automobile that she was led to believe was a
2001 Hyundai Tiburon that had undergone minor repairs. Her sales
contract with Crown Auto on the Tiburon was for $9200 (including
$8200 financed through Crown Auto), plus $315.50 in taxes and fees.
Aaron, a salesman for Crown Auto, assured Adkins that the Tiburon
had sustained "cosmetic damage only" in a rear-end collision. J.A. 44.2
Aaron also told Adkins that the repairs involved replacing the hatch-
back, rear bumper, and a rear quarter panel, and then painting the
entire vehicle. Crown Auto’s title reflected that the Tiburon had a sin-
gle vehicle identification number ("VIN") and had been driven a total
of 9480 miles.

   In fact, however, the Tiburon had been "clipped" together from the
remnants of two separate wrecked and salvaged vehicles: the front
half (itself useable only after extensive repairs) of a 2001 Tiburon
from Maryland, with mileage of 9480 miles and bearing the VIN
reflected on the title delivered to Adkins; and the rear half of a 2000
Tiburon from Texas, with mileage in excess of 20,000 miles and an
entirely different VIN.3 In the process of clipping together two sal-
vaged vehicles, the front portion of a salvaged vehicle is welded
together at the factory seam with the rear portion of another salvaged
vehicle. The title of a "clipped car" in Virginia bears the original VIN
and total mileage of the front half of the vehicle. To apply for a title
  1
     Our statement of the facts summarizes the evidence on the common
law fraud claim in the light most favorable to Adkins, as the prevailing
party. See ABT Bldg. Prods. Corp. v. Nat’l Union Fire Ins. Co. of Pitts-
burgh, 472 F.3d 99, 113 (4th Cir. 2006).
   2
     Our citations to "J.A. ___" refer to the contents of the Joint Appendix
filed by the parties in this appeal.
   3
     A "salvaged vehicle" is, put most simply, one that has sustained dam-
age in excess of its value.
4                     ADKINS v. CROWN AUTO, INC.
on any repaired or rebuilt salvaged vehicle, a form "IS 22A" must be
submitted to the Virginia Department of Motor Vehicles. The form
includes an illustration of a vehicle with twenty numbered areas, with
instructions to circle the number of each area that has been repaired,
as well as a checklist of the parts replaced or repaired, with a blank
space for other parts not listed.

   In closing the Crown Auto sale of the "clipped car" to Adkins,
Aaron provided her (at her request) a copy of the form IS 22A on the
Tiburon (the "IS 22A"). Circled numbers on the IS 22A indicated that
repairs to the clipped Tiburon were not limited to the rear end repairs
previously disclosed by Aaron, but also included repairs to the vehi-
cle’s roof, windshield, hood, and front driver’s side quarter panel and
interior. Nearby handwritten notations on the IS 22A reflected that the
Tiburon had undergone $4200 in repairs; these notations included the
words "paint all." J.A. 144. Another handwritten notation, in the
blank space for other parts replaced or repaired, stated "rear clip." Id.
The IS 22A prompted Adkins to inquire "why everything on the vehi-
cle basically had been circled." Id. at 53. In response, Aaron pointed
to the notation "paint all" and explained that the circles merely
reflected a bumper-to-bumper paint job. Id. at 54. Adkins also asked
Aaron what the notation "rear clip" meant; Aaron responded that "rear
clip" referred to attaching the rear bumper to the quarter panel.
Assured by Aaron that a rear clip was "nothing major" and "no big
deal," Adkins "took him at his word" and completed her purchase of
the Tiburon. Id. at 56.4

   Shortly after buying the Tiburon, Adkins began experiencing prob-
lems with its steering. Rebuffed in her efforts to have Crown Auto
make repairs, she sought services elsewhere and learned that the
Tiburon was in fact a "clipped car" that had been welded together —
and poorly so — from portions of two separate salvaged vehicles. In
May 2004, a few days after learning that the Tiburon had been
clipped, Adkins returned to the Crown Auto dealership and con-
fronted Moss, a Crown Auto manager who had signed the IS 22A.
    4
   Although the IS 22A reflected that extensive repairs had been made
to the Tiburon, it failed to indicate several parts of the vehicle that had
been replaced or repaired (including parts of its significantly damaged
front half).
                      ADKINS v. CROWN AUTO, INC.                        5
Adkins attempted to return the Tiburon to Crown Auto, because she
"didn’t want a two-piece car," had been misled into believing that the
vehicle had sustained only "minor cosmetic damage," and had not
known that she was buying "a mangled-up piece of junk." J.A. 63.
Moss and Crown Auto refused to accept her return of the Tiburon,
and this lawsuit ensued.

                                   B.

                                    1.

   On June 15, 2004, Adkins filed suit against five defendants —
including Crown Auto, Moss, and Aaron (collectively, "Crown
Auto") — in the Western District of Virginia. By her Amended Com-
plaint of April 14, 2005, Adkins alleged four causes of action, includ-
ing a claim of actual fraud under Virginia common law (the "fraud
claim"). The district court possessed supplemental jurisdiction over
the fraud claim pursuant to 28 U.S.C. § 1367.5

    In its "Statement of Facts," the Amended Complaint details
Adkins’s purchase of the Tiburon, the vehicle’s history, and Crown
Auto’s misrepresentations and concealment of the extensive repairs
made to it, including the fact that it was a "clipped car." See Am.
Compl. ¶¶ 6-23.6 For example, the Amended Complaint alleges that
Crown Auto failed to disclose "that the vehicle was in fact two cars
cut apart and then poorly welded together, that other severe damage
. . . had been done to the car, . . . [and] that it was not a 2001 Hyundai
Tiburon, but partly a 2001 and partly a 2000." Id. ¶ 15.

  Later, under the heading "Actual Fraud," the Amended Complaint
spells out Adkins’s fraud claim. See Am. Compl. ¶¶ 33-41. In plead-
  5
     Three of the four alleged causes of action — for odometer fraud under
a federal statute and consumer fraud and conversion under Virginia stat-
utes — were disposed of prior to trial. The only remaining cause of
action was Adkins’s fraud claim. The two defendants who are non-
parties to the Crown Auto appeal — Audrey Moss and Ellen Stallings —
were dismissed at trial. Nevertheless, Audrey Moss is reflected as an
appellee in Adkins’s cross-appeal.
   6
     The Amended Complaint is found at J.A. 16-27.
6                     ADKINS v. CROWN AUTO, INC.
ing the fraud claim, the Amended Complaint incorporates by refer-
ence all preceding allegations (including the "Statement of Facts" and
its assertions with respect to the "clipping" of the Tiburon). See id.
¶ 33. The Amended Complaint makes additional allegations in sup-
port of the fraud claim in its paragraphs 34 through 41, which focus
on Crown Auto’s false representations and lack of full disclosure
regarding the Tiburon’s mileage. Among these allegations is the fol-
lowing (the "paragraph 34 allegation"):

     In representing that mileage of the whole car was but
     [9480], and concealing the fact that the rear of the car’s
     mileage was considerably higher, Defendants made false
     representations of fact as to the true mileage of the vehicle
     upon which they knew or should have known that purchas-
     ers such as the Plaintiff would rely.

Id. ¶ 34. Additionally, the Amended Complaint asserts, inter alia, that
Crown Auto knowingly and intentionally misrepresented the Tibu-
ron’s mileage with the intent to mislead Adkins into purchasing the
vehicle, see id. ¶¶ 35-36, 38-39; that Adkins justifiably relied on the
false representations of mileage, which "played a material and sub-
stantial part in leading [her] to purchase the vehicle and to pay the
price agreed," id. ¶ 37; and that, as a result of her reliance on the false
representations, she "suffered substantial damages and losses," id.
¶ 41. The Amended Complaint seeks, in addition to compensatory
damages, an award of punitive damages. See id. ¶ 40.

                                    2.

   In June of 2005, the district court conducted a four-day trial on the
fraud claim before a jury in Danville. Relying on Rule 9(b) of the
Federal Rules of Civil Procedure (requiring fraud to be pled with par-
ticularity), Crown Auto sought throughout the trial to limit Adkins’s
evidence to the Amended Complaint’s allegations under the "Actual
Fraud" heading (excluding the paragraph incorporating by reference
all preceding allegations). In particular, Crown Auto contended that,
consistent with its interpretation of the paragraph 34 allegation,
Adkins should be confined to the theory that the sole misrepresenta-
tion on which she relied was "that the mileage of the whole car was
but [9480]," when in truth "the rear of the car’s mileage was consider-
                     ADKINS v. CROWN AUTO, INC.                        7
ably higher." Am. Compl. ¶ 34. Under Crown Auto’s "higher-
mileage-only" theory, Adkins’s success on the fraud claim depended
on proof that she would not have purchased the Tiburon had she not
been misled about the higher mileage of the vehicle’s rear half, with-
out regard to the fact that the Tiburon was a "clipped car"; the claim
was doomed to fail, however, if the evidence established that
Adkins’s real concern was the fact that the mileage of the Tiburon’s
rear half was simply different (whether higher or lower) than that of
its front half because the vehicle had been clipped.

   Rather than accepting Crown Auto’s higher-mileage-only theory of
the fraud claim, the court permitted Adkins to present evidence sup-
porting a broader "mileage-and-clipping" theory of her claim: that she
had relied not only on Crown Auto’s false representations of the mile-
age of the Tiburon (including the concealment of the different mile-
age of its front and rear ends), but also the interrelated concealment
of the fact that the Tiburon was a "clipped car." The court also
allowed Adkins to present evidence of other misrepresentations —
including the concealment of the Tiburon’s front-end repair history —
for the limited purpose of showing Crown Auto’s intent to mislead.7

   At trial, Adkins testified that she would not have purchased the
Tiburon if she had known that it had been clipped together from por-
tions of two wrecked and salvaged vehicles. Her testimony posited
several circumstances under which she might have learned the Tibu-
ron was a "clipped car" and refused to consummate the purchase (e.g.,
being informed that the nose of the vehicle was from Maryland and
its tail was from Texas; that the front and rear portions had two differ-
ent VINs; and, significant to the fraud claim as pled, that the rear
end’s mileage was more than double that of the front end). Adkins
averred that she "absolutely [would] not" have made the purchase if
she had been informed by Crown Auto of the different mileage of the
Tiburon’s front half and its rear half. J.A. 65.
  7
   Crown Auto contends on appeal that the trial court accepted its
higher-mileage-only theory of the fraud claim, and that the court allowed
Adkins to present evidence on the clipping issue only as proof of Crown
Auto’s intent to mislead. Crown Auto’s contention on this point, how-
ever, is belied by the record.
8                    ADKINS v. CROWN AUTO, INC.
   Following the presentation of Adkins’s case-in-chief, Crown Auto
made an oral motion, pursuant to Federal Rule of Civil Procedure
50(a), for judgment as a matter of law. In so moving, it relied on the
proposition that Adkins was limited under the paragraph 34 allegation
to the higher-mileage-only theory of the fraud claim. According to
Crown Auto, the fraud claim was unsustainable because of Adkins’s
testimony indicating that she would not have bought the Tiburon
under any circumstances if she had known it was a "clipped car,"
including the circumstance that the mileage of the rear half was less
than that of the front half. In response, Adkins pointed out that "the
mileage differential is one of those pieces of information that would
have let her know that the car was clipped, and that’s what [Crown
Auto] concealed." J.A. 128. The court took Crown Auto’s Rule 50(a)
motion under advisement, and the trial proceeded.

   At the close of all the evidence, the court conducted a charge con-
ference on the jury instructions and a motion filed by Adkins, pursu-
ant to Federal Rule of Civil Procedure 15(b), to conform the pleadings
to the evidence. In her Rule 15(b) motion, Adkins asserted that sev-
eral fraud theories — in addition to the mileage-related fraud theory
pled in the Amended Complaint — had been presented at trial by con-
sent of the parties. These theories were based on, inter alia, misrepre-
sentations and concealment of the separate VINs of the Tiburon’s two
halves and the repair history of the vehicle’s front end. Most notably,
the Rule 15(b) motion sought to again amend the Complaint to allege
fraud in the concealment of the fact that the Tiburon was a "clipped
car" — an allegation that Adkins had already insisted (and the court
had accepted) was inextricably intertwined with the issue of the vehi-
cle’s varying mileage. The court denied the Rule 15(b) motion
because evidence relating to the additional fraud theories had been
admitted only over Crown Auto’s objection and for the limited pur-
pose of proving its intent to mislead. Nevertheless, the court allowed
Adkins to proceed on her mileage-and-clipping theory of the fraud
claim.

   The court then instructed the jury on the elements of the fraud
claim, which, under Virginia law, Adkins was required to prove by
clear and convincing evidence.8 The court explained to the jury that
    8
   On appeal, Crown Auto does not challenge the propriety of the
instructions, which are consistent with Virginia law. See Hitachi Credit
                      ADKINS v. CROWN AUTO, INC.                          9
"[a]n actual fraud is a misrepresentation of a material fact knowingly
and intentionally made . . . to mislead another person, which that per-
son relied upon with the result that he was damaged by it." Trial Tr.
vol. IV, 282, June 17, 2005. The court defined "reliance" as "a belief
that a representation is true, which causes a person to take action he
would not otherwise have taken." Id. at 282-83. And the court
instructed the jury that "[i]f a party conceals a fact that is material to
a transaction, knowing that the other party is acting on the assumption
that no such fact exists, the concealment is as much of a fraud as if
the existence of the fact were expressly denied, or the reverse of it
expressly stated." Id. at 283. After deliberating, the jury, on June 17,
2005, returned its verdict awarding Adkins $23,700 in compensatory
damages.9

                                     3.

   Following the trial, Crown Auto filed another motion, under Fed-
eral Rule of Civil Procedure 50(b), seeking judgment as a matter of
law on the fraud claim, relying on the grounds advanced in support
of the Rule 50(a) motion taken under advisement during trial. By
Memorandum Opinion of July 27, 2005, the court denied the Rule
50(a) and 50(b) motions. See Adkins v. Crown Auto, Inc., No. CA-04-
42-4-JLK (W.D. Va. July 27, 2005) (the "Memorandum Opinion").10

Am. Corp. v. Signet Bank, 166 F.3d 614, 628 (4th Cir. 1999) ("To prevail
on an actual fraud claim under Virginia law, a plaintiff must prove by
clear and convincing evidence ‘(1) a false representation, (2) of a mate-
rial fact, (3) made intentionally and knowingly, (4) with intent to mis-
lead, (5) reliance by the party misled, and (6) resulting damage to the
party misled.’" (quoting Evaluation Research Corp. v. Alequin, 439
S.E.2d 387, 390 (Va. 1994))).
   9
     Notably, the district court declined to give an instruction proposed by
Crown Auto, which would have directed the jury to limit compensatory
damages to the misrepresentation of mileage (and not award damages for
concealment of the clipping). The general verdict compensated Adkins
for, inter alia, more than $3,000 in payments she had made on the Tibu-
ron, taxes and fees, repairs, replacement costs, and the personal hardship
she had suffered.
   10
      The district court’s Memorandum Opinion of July 27, 2005 is found
at J.A. 151-57.
10                   ADKINS v. CROWN AUTO, INC.
On July 28, 2005, judgment was entered in favor of Adkins. Crown
Auto timely noted an appeal from the judgment, and we possess juris-
diction under 28 U.S.C. § 1291.

                                  C.

   We review de novo the district court’s denial of Crown Auto’s
Rule 50 motions. See ABT Bldg. Prods. Corp. v. Nat’l Union Fire Ins.
Co. of Pittsburgh, 472 F.3d 99, 113 (4th Cir. 2006). Under Rule 50,
the issue we must assess is whether there was a sufficient evidentiary
basis for a reasonable jury, viewing the evidence in the light most
favorable to Adkins (as the prevailing party), to find for her on the
fraud claim. See id. (citing Fed. R. Civ. P. 50(a); Bryant v. Aiken
Reg’l Med. Ctrs. Inc., 333 F.3d 536, 543 (4th Cir. 2003)). And, as
with other legal rulings, we review de novo the conclusions of law on
which the court’s denial of judgment as a matter of law was premised.
See id. (citing Benner v. Nationwide Mut. Ins. Co., 93 F.3d 1228,
1233 (4th Cir. 1996)).

   In its Memorandum Opinion, the district court offered an explicit
rejection of the underlying premise of Crown Auto’s Rule 50
motions: that Adkins’s fraud claim must be limited under Rule 9(b)
to Crown Auto’s interpretation of the paragraph 34 allegation in the
Amended Complaint, i.e., its higher-mileage-only theory of the claim.
As explained in the Memorandum Opinion, Crown Auto contended
"that the actual representing of the mileage as 9480[ ] was not mate-
rial to Adkins’ decision to purchase the car citing testimony in which
she states that she would not have purchased the vehicle even if the
rear portion had zero miles on it." Mem. Op. 4. The court observed,
however, that "this argument ignores the fact that this representation
inherently conceals the fact that the car possessed varying mileage,"
and it was "this very concealment which would have alerted Adkins
to the fact that the car was clipped." Id. at 4-5. Simply put, the court
rejected Crown Auto’s higher-mileage-only fraud theory in favor of
Adkins’s broader mileage-and-clipping theory of her claim.

   In concluding that the Amended Complaint sufficiently alleged the
mileage-and-clipping theory of the fraud claim, the court observed,
inter alia, that the paragraph 34 allegation concerned not only "the
representation of the mileage as 9480[ ]," but also "the concealment
                         ADKINS v. CROWN AUTO, INC.                           11
of the fact that the mileage of the rear portion was higher." Mem. Op.
4. "In other words," according to the court, "not only was the repre-
sentation of mileage material to Adkins’s decision to purchase the car,
but also the concealment of the fact that the car possessed varying
mileage from front to back. . . . While her decision may not have actu-
ally turned on the specific mileage she was told, this does nothing to
absolve Crown of concealing the fact that 9480[ ] wasn’t the whole
story." Id.

   Additionally, the court recognized that in pleading the fraud claim
under the heading "Actual Fraud," the Amended Complaint first
incorporated by reference all preceding allegations, including the
"Statement of Facts" in its paragraphs 6 through 23 detailing the clip-
ping procedure, its concealment by Crown Auto, and the resulting
problems experienced by Adkins. See Mem. Op. 5. Accordingly, the
allegations in the "Statement of Facts," together with the paragraph 34
allegation, were sufficient to place Crown Auto "on notice that the
fraudulent conduct complained of constituted not only the misrepre-
sentation of mileage, but an intentional concealment of the larger fact
that the car had been clipped." Id. Finally, the court ruled that Adkins
had presented sufficient evidence on the elements of the fraud claim
to sustain the verdict returned in her favor. See id. at 5-6.11
  11
     In assessing the evidence in support of Adkins’s fraud claim, the dis-
trict court observed:
       Crown’s concealment of the greater mileage attributed to the car
       used for the clip demonstrates that Crown falsely represented the
       true nature of the car: essentially that it was . . . a clipped car;
       a fact which if known by Adkins would clearly have affected her
       decision to purchase the car thus making it material. Crown, pos-
       sessing and having signed the two separate salvage certificates,
       therefore had knowledge of this material fact at the time of pur-
       chase and by failing to disclose it, their intent to mislead became
       manifest. Adkins’ reliance on Crown’s representations (and lack
       thereof) was established the moment she purchased the car obliv-
       ious to the fact it was clipped, and the damage she realized soon
       emerged in the form of bills for repair and inspection along with
       the personal hardship she endured in confronting Crown about
       their misrepresentations.
Mem. Op. 5-6.
12                    ADKINS v. CROWN AUTO, INC.
   In challenging on appeal the district court’s denial of its Rule 50
motions, Crown Auto stands by its position that the pleading require-
ments of Rule 9(b) restrict the fraud claim to its higher-mileage-only
theory. Having carefully considered the issue, however, we agree with
the court’s rejection of that proposition. That is, the paragraph 34 alle-
gation, together with other allegations made in the "Statement of
Facts" and incorporated by reference into the "Actual Fraud" claim,
state with sufficient particularity the broader mileage-and-clipping
theory of the fraud claim. Cf. Superior Bank, F.S.B. v. Tandem Nat’l
Mortgage, Inc., 197 F. Supp. 2d 298, 314 (D. Md. 2000) (recognizing
that, where fraud counts incorporate by reference all preceding para-
graphs of complaint, "an examination of the entire [complaint] is nec-
essary" to determine if pleading requirements of Rule 9(b) are
satisfied). Moreover, the evidence was entirely sufficient to support
the jury’s verdict on liability. We therefore reject the Crown Auto
appeal and affirm the judgment entered in favor of Adkins.12

                                   II.

   We next turn to and address Adkins’s cross-appeal in this proceed-
ing, in which she challenges the district court’s refusal to submit the
issue of punitive damages to the jury. As best we can discern from
the sparse record on this matter, and the sometimes conflicting recol-
lections of counsel (on which we hesitate to rely), the court decided
prior to trial to conduct bifurcated proceedings "in the event that the
issue of punitive damages arises." Adkins v. Crown Auto, Inc., No.
CA-04-42-4-JLK (W.D. Va. Mar. 22, 2005) (order disposing of
  12
    Crown Auto also contends that, by making her pre-verdict motion
under Federal Rule of Civil Procedure 15(b) to amend the pleadings to
allege fraud in the concealment of the clipping, Adkins essentially con-
ceded that the Amended Complaint did not sufficiently allege such a the-
ory. We disagree. At the time of Adkins’s Rule 15(b) motion, Crown
Auto was continuing to press its mileage-only view of the fraud claim.
Moreover, although the court had permitted Adkins to present evidence
on her broader mileage-and-clipping theory of fraud, it had not squarely
rejected Crown Auto’s position (as the court did in its post-trial Memo-
randum Opinion). It was thus entirely reasonable, under the circum-
stances, for Adkins to include the issue of clipping in her Rule 15(b)
motion.
                     ADKINS v. CROWN AUTO, INC.                      13
motions in limine). Adkins subsequently submitted a proposed
instruction on the punitive damages issue. During the charge confer-
ence with counsel on the final day of trial (the relevant portion of
which was neither recorded nor transcribed), the court stated either
that the evidence on punitive damages was insufficient for the jury’s
consideration, or that it was otherwise disinclined to submit the puni-
tive damages issue to the jury. Upon return of the compensatory dam-
ages verdict in favor of Adkins later that day, the court proceeded to
excuse the jury. Adkins then objected (now on the record) "to the dis-
missal of the jury before the issue of punitive damages can be taken
up." J.A. 141. The court initially expressed confusion over why
Adkins would be making such an objection, then stated that it had
already ruled that it "was not going to permit punitive damages." Id.
The following exchange ensued:

      [ADKINS’S COUNSEL]: Your honor, I was unaware
    that you had ruled on that. I was aware that you indicated
    —

       THE COURT: I ruled on that earlier today.

      [ADKINS’S COUNSEL]: I didn’t understand you ruled
    on that and would take exception to that rule.

       THE COURT: There’s not sufficient evidence for puni-
    tives.

Id. at 141-42. Without further discussion of the punitive damages
issue, the court dismissed the jury. Adkins did not, however, request
the court to expound on its punitive damages ruling, either at the close
of trial or in the post-trial proceedings.

   After Crown Auto noted its appeal of the district court’s denial of
the Rule 50 motions, Adkins filed her cross-appeal on the court’s
refusal to submit the issue of punitive damages to the jury. As with
Crown Auto’s appeal, we possess jurisdiction over the cross-appeal
pursuant to 28 U.S.C. § 1291. We review the court’s punitive dam-
ages ruling for abuse of discretion. Cf. Anderson v. G.D.C., Inc., 281
F.3d 452, 459 (4th Cir. 2002) (reviewing denial of motion for new
14                   ADKINS v. CROWN AUTO, INC.
trial for abuse of discretion, where court had refused to submit issue
of punitive damages to jury in non-bifurcated trial); United States v.
Abbas, 74 F.3d 506, 513 (4th Cir. 1996) (recognizing that "[t]he deci-
sion of whether to give a jury instruction" is "reviewed for abuse of
discretion"). A trial court abuses its discretion in refusing to submit
a punitive damages issue for jury consideration if the jury could have
concluded, from the evidence, that the plaintiff was entitled to puni-
tive damages under the applicable legal principles. See Anderson, 281
F.3d at 459-61.

   In Virginia, punitive damages may be recovered on a common law
fraud claim — including a fraud claim arising from the purchase of
a vehicle — only upon "proof, either direct or circumstantial, showing
actual malice." Jordan v. Sauve, 247 S.E.2d 739, 741 (Va. 1978).
"Actual malice" has been defined as "ill will, malevolence, grudge,
spite, wicked intention, or a conscious disregard of the rights of
another." Id. (internal quotation marks omitted). In order to establish
on appeal that there was a sufficient showing of actual malice at trial,
Adkins relies on her proof that Crown Auto misrepresented and con-
cealed the different mileage of the two halves of her purchased Tibu-
ron to conceal the fact that it was a "clipped car," as well as other
evidence (admitted solely to establish intent to mislead) of efforts to
hide the vehicle’s true nature. According to Adkins, the jury could
have concluded from this evidence, inter alia, that Aaron lied to her
about the salvage and repair history of the Tiburon, and then com-
pounded those misrepresentations with an incorrect explanation of the
already incomplete information contained on the IS 22A.

   As Crown Auto aptly points out, however, the record before us is
silent on such salient matters as the evidence and contentions (if any)
pressed by Adkins on the punitive damages issue before the trial
court. The record also does not reflect the court’s assessment of any
such evidence or contentions, or the reasoning underlying the court’s
refusal to submit the punitive damages issue to the jury. In these cir-
cumstances, we are unable to conclude that the court abused its dis-
cretion in declining to submit the punitive damages issue to the jury.
That is, because of Adkins’s failure to properly develop the record on
this issue, we are constrained to affirm the court’s punitive damages
ruling. Cf. United States v. Cunningham, 638 F.2d 696 (4th Cir. 1981)
(affirming trial court’s exclusion of prior criminal record of key gov-
                      ADKINS v. CROWN AUTO, INC.                       15
ernment witness where defendant failed to develop record establish-
ing that such evidence was admissible).13

                                   III.

   Pursuant to the foregoing, we affirm the district court’s denial of
Crown Auto’s Rule 50 motions, as well as its rejection of Adkins’s
request to submit the issue of punitive damages to the jury.

                                                             AFFIRMED
  13
    Although we fault Adkins for her failure to sufficiently develop the
record on the punitive damages issue, we also reject Crown Auto’s con-
tention that Adkins waived appellate review of the court’s ruling thereon.